United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 20-1576
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                  Terrance J. Hood

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Eastern
                                  ____________

                           Submitted: January 11, 2021
                              Filed: June 1, 2022
                                 [Unpublished]
                                ____________

Before LOKEN, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       In 2011, Terrance Hood was sentenced to 188 months in prison for conspiracy
to distribute cocaine base. Years later, he moved for a reduced sentence under the
First Step Act. The district court1 denied his motion, concluding that Hood was “not

      1
        The Honorable John A. Jarvey, then Chief Judge, United States District Court
for the Southern District of Iowa, now retired.
eligible for relief” and stating that, even if he were, “the court would exercise its
discretion to deny relief.” Hood appeals, arguing that the district court erred by
finding that he was ineligible for a sentence reduction and by denying him a complete
review of his motion. We affirm.

                                         I.

       Hood pleaded guilty in 2010 to conspiracy to distribute five grams or more of
cocaine base, 21 U.S.C. §§ 846, 841(b)(1)(B). His Presentence Report attributed 99.3
grams of cocaine base to him, nearly all of which was in his possession when he was
arrested. Hood agreed that, because of his prior drug convictions, he was a career
offender. The court sentenced him to 188 months in prison and five years of
supervised release, the bottom of his Guidelines range. We affirmed. United States
v. Hood, 469 F. App’x 499, 500 (8th Cir. 2012) (per curiam) (unpublished).

      In 2012, Hood moved to reduce his sentence. He argued that since Dorsey v.
United States, 567 U.S. 260, 282 (2012), made the Fair Sentencing Act retroactive,
he was entitled to a reduction. The district court denied the motion, reasoning that
Hood was sentenced under the career offender guideline, U.S.S.G. § 4B1.1, a section
that was unaffected by the Fair Sentencing Act. See United States v. Bones, 454 F.
App’x 528, 530 (8th Cir. 2011) (per curiam) (unpublished).

       After the First Step Act of 2018 was passed, Hood once again moved to reduce
his sentence. The court denied his motion, concluding that Hood was not eligible for
relief. The First Step Act only gives retroactive relief when a defendant’s sentence
was not “previously imposed or previously reduced in accordance with” the Fair
Sentencing Act. Pub. L. 115-391, § 404(c), 132 Stat. 5194, 5222. Because the
district court had already considered Hood’s Fair Sentencing Act challenge and
“imposed” a sentence in accordance with it, it held that he was ineligible for
retroactive relief. The court also noted that, even if Hood were eligible for a

                                         -2-
reduction, it “would exercise its discretion to deny relief.” See id. (“Nothing in this
section shall be construed to require a court to reduce any sentence pursuant to this
section.”). Hood appealed.

                                           II.

        Hood first argues that the district court erred by finding that he wasn’t eligible
for a sentence reduction. We decline to consider this argument because any error was
harmless. The court noted that if Hood were eligible for a reduction, it would
nevertheless “exercise its discretion to deny relief.” Because we know the district
court would not exercise its discretion to reduce Hood’s sentence, remanding for
resentencing “would be an exercise in futility.” United States v. Howard, 962 F.3d
1013, 1015 (8th Cir. 2020).

        Hood next argues that the district court failed to provided him a “complete
review of the motion on the merits.” But “[t]he term ‘complete review’ does not
mandate considering the section 3553 factors.” United States v. Moore, 963 F.3d
725, 728 (8th Cir. 2020). Rather, “[a] ‘complete review of the motion’ means that a
district court considered [Hood’s] arguments in the motion and had a reasoned basis
for its decision.” Id. (quotations omitted). The district court provided exactly that,
noting that Hood was ineligible for relief because his prior sentence was “imposed”
in accordance with the Fair Sentencing Act.

       The district court also provided an adequate justification for why it would deny
Hood’s motion even if he were eligible for a sentence reduction. The judge who
presided over Hood’s First Step Act motion also presided over his sentencing and
three subsequent motions to modify his sentence. During those proceedings, the court
explicitly considered the seriousness of Hood’s offenses, his history of recidivism,
and the challenges he faced during his upbringing. Considering all of that
information, the court determined that a 188-month sentence was appropriate. We

                                           -3-
“need not turn a blind eye to what the judge said at [a defendant’s] initial
sentencing. . . . [t]o the contrary, the record of the initial sentencing sheds light” on
a court’s ruling in a later proceeding. Chavez-Meza v. United States, 138 S.Ct. 1959,
1967 (2018). In light of those prior proceedings, we are satisfied that the court
considered Hood’s arguments and provided a reasoned basis for denying his motion.

      We affirm the judgment of the district court.2
                      ______________________________




      2
        According to the Federal Bureau of Prisons website, Hood was released from
federal custody on April 25, 2022. See Find an Inmate, Fed. Bureau of Prisons,
https://www.bop.gov/inmateloc/. But because Hood’s motion for a sentence
reduction challenges both his term of imprisonment and his term of supervised
release, his appeal is not moot. See United States v. Soward, No. 21-1386, 2022 WL
1122871, at *1 n.2 (8th Cir. 2022) (unpublished).

                                          -4-